     Case 1:19-cv-00272-HSO-MTP Document 114 Filed 10/14/20 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION


TERRY LEE JOHNSON                          §                       PLAINTIFF
                                           §
                                           §
v.                                         §    Civil No. 1:19cv272-HSO-MTP
                                           §
                                           §
CITY OF BILOXI MUNICIPAL                   §
COURT, et al.                              §                    DEFENDANTS



                              FINAL JUDGMENT

     In accordance with the Order entered this date and incorporated herein by

reference,

     IT IS, HEREBY, ORDERED AND ADJUDGED that, this case is

DISMISSED WITHOUT PREJUDICE.

     SO ORDERED AND ADJUDGED, this the 14th day of October, 2020.


                                      s/ Halil Suleyman Ozerden
                                      HALIL SULEYMAN OZERDEN
                                      UNITED STATES DISTRICT JUDGE
